DETAILED ACTION
This is an Office action based on application number 16/634,474 filed 27 January 2020, which is a national stage entry of PCT/JP2018/028909 filed 1 August 2018, which claims priority to JP2017-172927 filed 8 September 2017. Claims 1-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 June 2022 has been entered.

Withdrawn Rejections
The prior art rejections, made of record in the previous Office action are withdrawn due to Applicant’s arguments in the response filed 13 June 2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (US Patent Application Publication No. US 2014/0099503 A1) (Kubo) in view of Nakamura et al. (US Patent Application No. US 2003/0207106 A1) (Nakamura) and Iwata et  al. (European Patent Application Publication No. EP 2 940 078 A1) (Iwata), and as evidenced provided by PubChem - Diisononyl phthalate (PubChem).

Regarding instant claims 1 and 9, Kubo discloses an adhesive tape comprising a base film and an adhesive film (page 3, paragraph [0059]), wherein the base film is construed to be a substrate for adhesive tape.
	Kubo discloses the base film comprises 100 parts by mass of a polyvinyl chloride having a polymerization degree of 700 to 1300 (page 3, paragraph [0060]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Kubo further discloses the base film contains a plasticizer and stresses the importance or preventing migration of said plasticizer from the base film into the adhesive layer (page 2, paragraph [0024]).
	Kubo further discloses the base film comprises fillers (pages 3-4, paragraph [0060]).
	Kubo further discloses that the tape is used to bind electric wires in the electric/electronic field and also in the automobile field (page 9, paragraph [0106]).
	Kubo does not explicitly disclose the specific type and amount of plasticizer. Kubo, further, does not explicitly disclose the specific type, size, and amount of filler.
	However, Nakamura discloses a material suitable for protecting the external periphery of a bundle of electrical wires or cables in wire harnesses used for wiring vehicles or electrical appliances or products (page 1, paragraph [0001]). Nakamura discloses an exemplary material comprising a PVC-type resin comprising 40 parts by weight of diisononyl phthalate as a plasticizer and 20 parts by weight of calcium carbonate as a filler, relative to 100 parts by weight of polyvinyl chloride (page 12, paragraph [0197]). Nakamura characterizes the calcium carbonate as an adsorbent (page paragraph [0094]). Nakamura teaches that said adsorbents adsorb plasticizers that act as tape base material-side deterioration accelerators (pages 5-6, paragraph [0080]).
	Additionally, Iwata discloses a flame retardant resin composition having excellent flame retardancy and abrasion resistance, wherein said flame retardant resin composition is used in cable applications (paragraph [0007]).
	Iwata further discloses that the flame retardant resin composition contains calcium carbonate particles blended at a proportion of 10 to 150 parts by mass relative to 100 parts by mass of the base resin (paragraph [0009]).
	Iwata further discloses that the average particle diameter of the calcium carbonate particles is less than 0.7 µm because, if average particle diameter is greater than 0.7 µm, the flame retardant resin composition does not have sufficient abrasion resistance (paragraph [0039]); furthermore, Iwata discloses that the average particle diameter of the calcium carbonate particles is 0.01 µm or more such that the resin composition exhibits excellent flame retardancy (paragraph [0040]).
	Iwata disclose specific calcium carbonate particles inclusive of those having an average particle diameter of 0.08 µm available as Hakuenka CCR (trade name, manufactured by Shiraishi Calcium Kaisha, Ltd.); those having an average particle diameter of 0.3 µm available as TunexE (trade name, manufactured by Shiraishi Calcium Kaisha, Ltd.); and those having an average particle diameter of 0.7 µm available as Softon 3200 (trade name, manufactured by Shiraishi Calcium Kaisha, Ltd.) (paragraph [0061]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the diisononyl phthalate plasticizer and calcium carbonate filler of Nakamura in the base film of Kubo. The motivation for doing so would have been that Nakamura provides specific art-recognized plasticizers and fillers for the addition to PVC base film that are desired by Kubo. Further, the calcium carbonate filler acts as an adsorbent for plasticizers in order to prevent migration from the base film, wherein said migration prevention is desired by Kubo. Further, it would have been obvious to select those specific calcium carbonate fillers having an average particle diameter of 0.08 µm, 0.3 µm, and 0.7 µm of Iwata as the specific calcium carbonate filler of Nakamura in view of Kubo. The motivation for doing so would have been that calcium carbonate fillers having such a particle size promote flame retardancy and abrasion resistance.
	Therefore, it would have been obvious to combine Nakamura and Iwata with Kubo to obtain the invention as specified by the instant claims.

Regarding instant claim 2, PubChem provides evidence that diisononyl phthalate has a melting point of -48ºC (Section 3.2.4 Melting Point).

Regarding instant claim 3, Kubo further discloses the adhesive tape is prepared by applying a primer composition between the base film and an adhesive layer (page 3, paragraph [0059]).

Regarding instant claim 4, Kubo further discloses that the primer composition comprises a graft polymer of a natural rubber graft-polymerized with methyl methacrylate (page 1, paragraph [0018]).

Regarding instant claim 5, Kubo further discloses that the tape is used to bind electric wires in the electric/electronic filed and also in the automobile field (page 9, paragraph [0106]). A tape that binds wires is construed to meet the claimed “bundling tape”.

Regarding instant claim 6, Kubo further discloses a method for producing an adhesive tape comprising a step for forming a primer layer and a step for forming an adhesive layer, wherein a primer composition is applied to a polyvinyl chloride base film, and the adhesive layer is applied on the primer composition (page 4, paragraphs [0069-0072]).

Regarding instant claims 7 and 8, Kubo further discloses that the primer composition comprises a graft polymer of a natural rubber graft-polymerized with methyl methacrylate, and said primer composition is processed into a water-dispersion-type product (page 1, paragraphs [0018-0019]), wherein a rubber water-dispersion-type product is construed to meet the claimed water-borne latex.


Answers to Applicant’s Arguments
In response to Applicant’s arguments, the previous grounds of rejection are withdrawn and replaced by new grounds of rejection.
Specifically, the new grounds of rejection address Applicant’s arguments of criticality with regard to the claimed particle size. The new grounds of rejection rely upon prior art references that teach calcium carbonate filler particles having a specific particle size within Applicant’s claimed range, and that one of ordinary skill in the art would readily select such calcium carbonate fillers having such a size as they promote flame retardancy and abrasion resistance to resin compositions utilized in cable applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        09/07/2022